REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The claims and remarks filed 01/21/2021 are persuasive in reiterating that a composition comprising: one or more chelating agents selected from disodium or tetrasodium EDTA at a concentration of about 125 to 250 mg/L; and one or more of chelating agents selected from sodium citrate and potassium citrate at a concentration of about 3,000mg/L, provides the unexpected advantages of unexpected synergy as shown by data in Fig. 5-9 and 11-20 of the instant specification in inhibiting growth of the specific bacteria listed or inhibiting biofilm formation of the specific bacteria listed compared to compositions that don’t comprise both components in the claimed concentration ranges.
	In a further search, examiner identified the Riesinger (US 20110171283 A1) and Rozsa et al. (US 20070190005 A1) references drawn to compositions that contain disodium EDTA and sodium citrate; however, these references do not disclose any advantages of or unexpected synergy of a composition comprising one or more chelating agents selected from disodium or tetrasodium EDTA at a concentration of about 125 to 250 mg/L; and one or more of chelating agents selected from sodium citrate and potassium citrate at a concentration of about 3,000mg/L with respect to inhibiting growth of the specific bacteria listed or inhibiting biofilm formation of the specific bacteria listed.
The prior art references under 35 U.S.C. § 103 over Ziebol et al. (US 20100106103 A1) hereinafter Ziebol in view of Madhyastha et al. (US 20110008402 Al) hereinafter Madhyastha, and Vermeer (US Pat 5624906) neither individually nor in combination with Riesinger (US 20110171283 A1) and Rozsa et al. (US 20070190005 .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1, 3, 4, 13, 21-25, 29, and 34-36 are directed to an allowable product.
	Claims 30-31 are directed to a method of using an allowable product.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615